Citation Nr: 0828885	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-42 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for varicose 
veins of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service in the Philippine Guerillas 
from April 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied the veteran's application to reopen a claim for 
entitlement to service connection for varicose veins of the 
lower extremities.

The issue of entitlement to service connection for varicose 
veins is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for varicose veins in the 
lower extremities; it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for 
entitlement to service connection for varicose veins of the 
lower extremities is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's 
claim.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The veteran contends that he developed varicose veins as a 
result of his service with the Philippine Guerillas during 
the World War II.  His original claim for service connection 
was denied by the RO in an April 1955 rating decision on the 
basis that his varicose veins pre-existed service and were 
not aggravated therein.  The decision was not appealed and 
became final within a year of notification to the veteran.  
In support of his application to reopen that claim, the 
veteran contends, in essence, that his varicose veins began 
during or as the result of service or, in the alternative, 
they pre-existed service but were aggravated therein.  

The veteran has submitted a statement from a private 
physician which diagnosed chronic varicosities in both legs, 
with associated venous insufficiency.  This clinician opined 
that the veteran "possibly incurred this disease as 
resulting effect of overexposure to hash and cruel elements 
during the war."  While this conclusion is rather 
speculative in nature, it does provide a rationale for the 
possible causal relationship.  Bering in mind Barr v. 
Nicholson, 21 Vet App 303 (2007) (the Court indicated veins 
that are unnaturally distended or abnormally swollen and 
tortuous was observable and identifiable by lay people), such 
evidence tends to support an unestablished fact necessary to 
substantiate the underlying claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
sufficient to reopen the claim.  See 38 C.F.R. § 3.156.  
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for varicose veins in the 
lower extremities is reopened; the appeal is granted to this 
extent only.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service
connection for varicose veins in the lower extremities must 
be adjudicated by the RO on a de novo basis.  38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991).

As to the underlying merits of the appeal, the Board notes 
that there is conflicting medical evidence regarding the 
contended nexus between current varicose veins and service.  
On one hand, the veteran claims that he had varicose veins 
during service, which is competent evidence (see Barr, supra) 
and his private physician indicated that such a nexus was 
possible.  As noted above, while this conclusion is rather 
speculative in nature, it does provide a rationale for the 
possible causal relationship.  On the other hand, the only 
service medical record in the claims file, a separation 
examination dated in January 1946 is negative for any 
findings attributed to varicose veins and a 1995 physical 
assessment included the observation that the development of 
varicose veins was usually tied to hereditary traits, despite 
the claim of development in service.  Under such 
circumstances, the Board finds that the veteran should be 
afforded an examination that includes an opinion addressing 
the question of whether he currently has varicose veins in 
the legs that began during service or as a result of some 
incident of service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA medical 
examination for the purposes of 
determining the approximate onset date 
and/or etiology of his varicose veins in 
the lower extremities.  Following a review 
of the relevant evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's varicose veins began 
during service or are causally 
linked to any incident of service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim for 
entitlement to service connection for 
varicose veins in the bilateral lower 
extremities on a de novo basis.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




